Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 1 of 8




             EXHIBIT 1
DocuSign Envelope ID: 7F450C1C-FFF0-4151-BF4E-3B9EAF6E9FA8
                        Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 2 of 8
                                                       OPT-IN CONSENT FORM
                                      Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                    United States District Court, Northern District of California

                                                        Complete And Submit To:

                                                        Carolyn Hunt Cottrell, Esq.
                                                         SCHNEIDER WALLACE
                                                         COTTRELL KONECKY
                                                             WOTKYNS LLP
                                                       2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608

                                                                        OR

                                                       Sarah R. Schalman-Bergen
                                                    BERGER & MONTAGUE, P.C.
                                                     1818 Market Street, 36th Floor
                                                    Philadelphia, Pennsylvania 19103

                Name:
                  Jean Michael Bouloute
                                                       (Please Print)




                                         CONSENT TO JOIN COLLECTIVE ACTION
                                Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
              violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
              litigation.
                                                                                           3 years combined
           2. I have worked for ITG as a Technician from approximately (month, year) ___________________to approximately
                              2012
              (month, year) ______________________________.
              I worked in (list the cities and states of branches worked and include cities and states worked as a Traveling
              Technician) Broward, Fl and Miami,Fl             ________________________________________________.

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                 12/11/2019
                                                 (Date Signed)                                              (Signature)

                                                             **IMPORTANT NOTE**
               Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 3 of 8




             EXHIBIT 2
DocuSign Envelope ID: 1B0BC531-3E95-4B85-B6BC-2E6EB779A24F
                        Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 4 of 8
                                                       OPT-IN CONSENT FORM
                                      Paul Monplaisir v. Integrated Tech Group, LLC (ITG)
                                    United States District Court, Northern District of California

                                                        Complete And Submit To:

                                                        Carolyn Hunt Cottrell, Esq.
                                                         SCHNEIDER WALLACE
                                                         COTTRELL KONECKY
                                                             WOTKYNS LLP
                                                       2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608

                                                                        OR

                                                       Sarah R. Schalman-Bergen
                                                    BERGER & MONTAGUE, P.C.
                                                     1818 Market Street, 36th Floor
                                                    Philadelphia, Pennsylvania 19103

                Name:
                  Barrington Bowford
                                                       (Please Print)




                                         CONSENT TO JOIN COLLECTIVE ACTION
                                Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant Integrated Tech Group (ITG) alleged
              violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-referenced
              litigation.
                                                                                           Jan 2013
           2. I have worked for ITG as a Technician from approximately (month, year) ___________________to approximately
                              August 2018
              (month, year) ______________________________.
              I worked in (list the cities and states of branches worked and include cities and states worked as a Traveling
              Technician) Fort Lauderdale, West palm beach,           Connecticut
                                                               ________________________________________________.

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger & Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                 12/11/2019
                                                 (Date Signed)                                              (Signature)

                                                             **IMPORTANT NOTE**
               Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 5 of 8




             EXHIBIT 3
Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 6 of 8
Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 7 of 8




             EXHIBIT 4
          Case 3:19-cv-01484-WHA Document 122-1 Filed 12/12/19 Page 8 of 8


                                                OPT-IN CONSENT FORM

         Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                    Case No. 3:19-cv-01484-WHA
                 United States District Court, Northern District of California
                                                    Complete And Submit To:

                                                    ITG FLSA Litigation
                                               c/o JND Legal Administration
                                                       PO Box 91300
                                                     Seattle, WA 98111

 Name: Teddrick
                                                  (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants Integrated
          Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged violations of the
          Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with the above-
          referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state) Pompano
         beach, FL                            from on or about (start date) ___3/17/2017_______
         to on or about (end date) ____1/30/2018___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and
         opt-in to become a named Plaintiff herein and be bound by any judgment of the Court or
         any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and Berger
         Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a settlement
         of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 12/11/2019 at 2:35 (Date Signed)
                                                                   Teddrick strowbridge _____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
